Scott, J.,

delivered, the opinion of the Court.

‘ -This case was before this Court formerly, and is reported in the 8th vol. Mó. Rep. 565. It was then held that a transcript of the justice’s judgment having been filed in the office of the clerk of the Circuit Court, an execution should have been issued, and proved unavailing before the assignee was entitled to any recourse against the assignor. The evidence produced on the last trial, does not obviate the objection that was then taken. It does not appear that the execution ever reached the hands of the sheriff to whom it was directed. It was placed in the hands of one who promised to mail it. It does not appear that the postage was paid on the letter, or that it was ever put into a post office.
The other Judges concurring, the judgment will be affirmed.